Citation Nr: 9904951	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The Board notes that, in September 1993, the veteran filed a 
claim for an increased evaluation for his service-connected 
skin disorder.  In the rating decision dated February 1994, 
the RO denied the increase and maintained the evaluation at 
30 percent for discoid lupus erythematosus.  Thereafter, in 
November 1994, the veteran filed a timely Notice of 
Disagreement as to that issue.  However, it appears from a 
review of the claims file that the RO never issued a 
Statement of the Case.  A later rating decision in September 
1995 awarded a 50 percent evaluation for discoid lupus 
erythematosus, and the RO indicated that as this was the 
maximum provided by the Schedule for Rating Disabilities and 
there was no indication of a situation to warrant an extra-
schedular rating, the grant constituted a total grant of 
benefits on this issue.  However, there is no indication that 
the veteran has expressed satisfaction with this award, and 
as such, this matter is referred to the RO for the issuance 
of a Statement of the Case and to permit the RO to undertake 
any other indicated development.

The Board observes further, that in the veteran's November 
1994 Notice of Disagreement, the veteran's representative in 
this case raised issues of entitlement to secondary service 
connection for a psychiatric disorder characterized as 
depression, anxiety and psychosis, and substance abuse and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  In a 
September 1995 rating decision, the RO denied, in pertinent 
part, the claims of entitlement to service connection for a 
nervous condition and entitlement to individual 
unemployability.  The record on appeal does not contain a 
subsequently filed Notice of Disagreement at to these issues, 
and as such, these matters are not before the Board at this 
time.  The issue of service connection for substance abuse is 
referred to the RO for appropriate action.  


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
asthma with his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for asthma is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as arthritis, manifested themselves 
to a degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the veteran claims that he was treated 
for asthma in service, and so therefore, is entitled to 
service connection for the disability.  The veteran's service 
medical records do not reflect any complaints, treatment, or 
diagnosis associated with asthma. 

In the veteran's original claim for VA compensation received 
in January 1974, the veteran did not list asthma as a claimed 
disability related to his military service.  Further, on VA 
examinations in March 1976 and in June 1982, the examiner 
reported that the veteran gave no history of asthma.  

As noted in VA medical record dated in September 1985, the 
veteran gave a one year history of asthma.  A review of 
additional VA Hospital records disclose that the veteran was 
admitted numerous times for asthma symptomatology from 1986 
to 1997, including June 1986, April and November 1987, August 
1988, April 1991, March and May 1992, January 1993, February 
1995, and January 1997.  The majority of the hospital 
admissions appeared to be secondary to the veteran's 
noncompliance with asthma medications.  In 1986, the veteran 
reported that he lived in a basement apartment that became 
quite damp and he believed that he had an allergic response 
to something in the apartment.

Records from April 1987 show that the veteran was 
hospitalized due to acute asthmatic exacerbation, steroid 
dependent asthma.  It was noted that the veteran had a two 
year history of asthma.  The veteran's current symptoms were 
an unproductive cough and wheezing.  The November 1987 
records state that the veteran was admitted with a cough, 
chest pain, and wheezing.  It was noted that he had a three 
year history of intrinsic steroid dependent asthma.  In June 
1990, the veteran presented with acute ventilatory failure 
with symptoms of lethargy, nonproductive cough, shortness of 
breath, and dyspnea.  The veteran was treated with an 
intubation.  The 1992 records note that the veteran had a 
history of multiple hospital admissions, at least one 
intubation, multiple steroid taper treatments, and 
noncompliance with medication.

In January 1993, it was reported that the veteran had a 12 
year history of asthma.  The veteran believed that his 
symptoms may have been caused or aggravated by his occupation 
as a construction worker.  Upon examination, the veteran was 
described as tachycardiac and the physician found decreased 
air movement through the lungs with a prolonged expiratory 
phase with an expiratory wheeze.  During his January 1997 
admission, the veteran provided a history of smoking 
cigarettes for many years, as well as substantial exposure to 
dust and coal particles in his occupation as a construction 
worker.  Upon examination, he was found to be in moderate 
respiratory distress with bilateral inspiratory and 
expiratory wheezes throughout the lungs.

A review of VA outpatient records disclose that the veteran 
received treatment for his asthma numerous times beginning in 
1987.  Treatment dates included June 1987, November and 
December 1988, January 1989, January 1990, October and 
November 1991, May 1993, and March 1994.  All of these 
records reveal that the veteran presented with asthmatic 
complaints of coughing, wheezing, and shortness of breath.  
In 1989, the veteran was described as being in mild 
respiratory distress with inspiratory and expiratory wheezes.  
The veteran reported that he normally had one to two asthma 
exacerbations per year.  At the 1990 visit, he was instructed 
as to the proper use of inhalers and reminded of the 
importance of taking his medications.

During a VA examination in May 1992, the veteran reported a 
10 year history of asthma.  At a VA examination in August 
1995, the veteran reported a 14 year history of asthma.  He 
stated that his work in the construction industry involved 
exposure to drywall and sanding dust which would cause him to 
have asthma attacks and require hospitalization.  The veteran 
recalled that he had been hospitalized 12 to 15 times since 
1985 for his asthma.  He could now walk only 2 blocks before 
becoming short of breath.  The examiner diagnosed him with 
asthma and significant wheezing.

In conclusion, the record in this case has failed to provide 
any medical evidence illustrating a nexus between the 
veteran's asthma and his period of active service.  The 
evidence clearly establishes that the veteran currently 
suffers from asthma; however, no medical professional has 
provided an opinion as to the etiology of this disability.  
On the contrary, the evidence of record suggests that the 
asthma may be related to the veteran's employment as a 
construction worker or to other environmental factors.  The 
veteran informed VA physicians that his asthma attacks were 
precipitated by exposure to dust and particles while at work.  
Moreover, during his numerous hospitalizations and outpatient 
treatments, the veteran never suggested to medical care 
providers that his asthma may have been caused by active 
service or that he received treatment in service for the 
condition.  In fact, the veteran consistently reported first 
seeking treatment between 1982 and 1985, approximately 10 ten 
years after service.  The Board cannot rely solely on the 
veteran's own testimony as to the etiology of his asthma 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as 
no competent medical evidence of a nexus between asthma and 
the veteran's period of active service has been submitted, 
the veteran's claim must be denied as not well grounded.  
Further, the Board also considered whether the holdings of 
the Savage case provide a basis to find the claim to be well 
grounded.  Since the nature of the disability in question 
necessarily is dependent upon medical expertise in 
establishing a nexus between current disability and the 
claimed symptomatology, the appellant cannot satisfy the 
requirement necessary to establish a well-grounded claim 
under the provisions of 38 C.F.R. § 3.303(b), in the absence 
of medical nexus evidence.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and an explanation as to why his 
current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for asthma is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

